DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5, 9-10, 14 and 16-25) in the reply filed on August 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "(e.g. 5' UTR or 3' UTR)" renders the claim indefinite because it is unclear whether the limitation(s) following “e.g.,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "(e.g. UTR)" renders the claim indefinite because it is unclear whether the limitation(s) following “e.g.,” are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (U.S. Patent Application No. 2009/0042828).
	The claims are directed to an isolated nucleic acid comprising: 
(a) a first region that encodes one or more first miRNAs comprising a nucleic acid having sufficient sequence complementary with an endogenous mRNA of a subject to hybridize with and inhibit expression of the endogenous mRNA, wherein the endogenous mRNA encodes a SOD1 protein; and 
(b) a second region encoding an exogenous mRNA that encodes a wild-type SOD1 protein, 
wherein the one or more first miRNAs do not comprise a nucleic acid having sufficient sequence complementary to hybridize with and inhibit expression of the exogenous mRNA.
	Xu et al. discloses methods and compositions for targeting regions in the human copper zinc superoxide dismutase SOD1 mRNA with RNAi agents. These RNAi agents (e.g., siRNAs and shRNAs) do not discriminate between the mutant and wild-type SOD1, and therefore, inhibit both the mutant and wild-type SOD1 expression [a first region that encodes one or more first miRNAs having sufficient sequence complementary with an endogenous SOD1 mRNA of a subject to hybridize with and inhibit expression of the endogenous SOD1 mRNA]. To compensate for the loss of wild-type SOD1 expression, the invention further provides RNAi resistant replacement genes e.g., hSOD1-1 and hSOD1-2. These RNAi resistant replacement genes contain mismatches with their respective shRNAs and are resistant to the RNAi induced by their respective shRNAs [a second region encoding an exogenous SOD1 mRNA that does not hybridize to and is not inhibited by the one or more first miRNAs]. In addition, the present invention further provides a vector that produces an shRNA that inhibits endogenous SOD1 expression, including both the mutant and the wild-type, but at the same time, expresses the RNAi resistant replacement genes that are resistant to shRNA-induced silencing [an isolated nucleic acid comprising the first and second regions] (see paragraphs [0011] and [0012]).
	Xu et al. further teaches that RNAi agents can be small interfering RNA (siRNA), micro-RNAs (miRNA), functional small-hairpin RNA (shRNA), or other dsRNAs which are expressed in-vivo using DNA templates with RNA polymerase III promoters (see paragraph [0071]).  
	For claim 3, Xu et al. teaches that the RNAi-resistant replacement gene contains one or more silent mutations (see paragraphs [0011], [0020], [0027] and [0125]).
	For claim 5, Xu et al. teaches that the RNAi sequence can be selected from any portion of the target RNA (e.g., mRNA) including the 5' UTR (untranslated region), coding sequence, or 3' UTR, provided said portion is distant from the site of the gain-of-function mutation (see paragraph [0096], Figure 3 and Table 4).
	For claim 10, Xu et al. teaches that the RNAi sequence is operably linked to a promoter (see paragraphs [0071], [0135] and [0139]).
	For claim 25, Xu et al. teaches therapeutic compositions comprising the vectors encoding the siRNAs and/or RNAi resistant replacement genes of the invention, and a pharmaceutically acceptable carrier (see paragraph [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Patent Application No. 2009/0042828) as applied to claims 1, 3, 5, 10 and 25 above, and further in view of Mueller et al. (WO 2015/143078; published September 24, 2015).
The claims are directed to the isolated nucleic acid where one or more first miRNAs comprise flanking regions of miR-155 or miR-30.
The teachings of Xu et al. are outlined above and incorporated herein.  While Xu et al. teaches that the RNAi construct can be placed in a single viral vector such as an AAV or a lentiviral vector (see paragraph [0012]), Xu et al. does not teach the limitations of claims 9, 20 and 22-24.  However, Mueller et al. teaches that the miRNA targeting sequence is cloned into the context of miR-155 flanking regions for efficient recognition and miRNA processing (see page 32).  Mueller et al. further teaches that AAVs comprising the miRNA can be administered to a subject to treat ASL (see page 12, lines 25-29 and page 13, lines 8-12).  The recombinant AAV vectors comprise 5’ and 3’ AAV ITRs (see page 14, lines 28-32 and page 18, lines 6-28).  Mueller et al. teaches that the AAV capsid targets particular cell types.  In this regard, Mueller et al. teaches that when targeting CNS tissue, e.g., to treat ALS, neurotropic AAVs such as AAV9 and AAVRh10 should be used (see page 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clone the RNAi construct of Xu et al. into an AAV for administration to a subject, specifically an AAV vector that targets CNS cells such as AAVRh10.  It is further obvious for one of ordinary skill in the art to include ITRs as taught by Mueller et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the suggestion and teachings of Mueller et al. as outlined above.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Patent Application No. 2009/0042828) as applied to claims 9, 20 and 22-24 above, and further in view of Keimel et al. (WO 2016/187053; published November 24, 2016).
The claims are directed to the isolated nucleic acid of claim 1 where the AAV vector comprises a full-length IRT and a mutated ITR where the two ITRs flank the first and second regions.
The teachings of Xu et al. and Mueller et al. are outlined above and incorporated herein.  Xu et al. and Mueller et al. do not teach that one of the ITRs is mutated.  However, Keimel et al. teaches a self-complementary AAV vector comprising a mutated ITR and a wild-type ITR.  The mutated ITR allows for self-complementation, which provides significantly greater transduction efficiency than AAV vectors utilizing ssDNA. As such, it is desirable for the vector to be self-complementary (see page 4, lines 23-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAV construct of Xu et al. and include a mutated ITR to significantly enhance transduction efficiency.  One would have been motivated to do so and there would have been a reasonable expectation of success given the suggestions and teachings of Xu et al. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Patent Application No. 2009/0042828) as applied to claims 1, 3, 5, 10 and 25 above.
The claims are directed to the isolated nucleic acid of claim 1 where the second region is operably linked to a promoter (claim 14) and where the isolated nucleic acid further comprises an enhancer sequence.
The teachings of Xu et al. are outlined above and incorporated herein.  Xu et al. further states that the expression constructs of the invention comprise a nucleic acid (DNA or RNA) operably linked to one or more regulatory sequences (e.g., promoter sequences). The phrase "operably linked" is intended to mean that the nucleotide sequence of interest (e.g., a sequence encoding an RNAi agent (e.g. shRNA) or RNAi replacement gene) is linked to the regulatory sequence(s) in a manner which allows for expression of the nucleotide sequence.  The term "regulatory sequence" is intended to include promoters, enhancers and other expression control elements (e.g., polyadenylation signals) (see paragraphs [0104] and [0133]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct of Xu et al. and include a second promoter for the second region to allow for independent expression of each region and/or include an enhancer to improve expression of each region.  One would have been motivated to do so and there would have been a reasonable expectation of success given the suggestions and teachings of Xu et al. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 2 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Patent Application No. 2009/0042828) as applied to claims 1, 3, 5, 10 and 25 above.
	The claims are directed to the isolated nucleic acid of claim 1, where the exogenous mRNA lacks a 5’ UTR, lacks a 3’ UTR or lacks both (claim 2), where the first region is positioned within an untranslated region of the second region (claim 17), and where the first region is positioned in an intron of the isolated nucleic acid (claim 18), and where the first region is position 5’ with respect to the second region (claim 19).
	The teachings of Xu et al. are outlined above and incorporated herein.  Xu et al. teaches that the RNAi can target the endogenous 5’ UTR, endogenous coding sequence or endogenous 3’ UTR.  Accordingly, it would be obvious to one of ordinary skill in the art to not include 5’ or 3’ UTR sequences in the RNAi resistant replacement gene if the RNAi target in the endogenous gene is the 5’ or 3’ UTR.  This would allow the SOD1 replacement gene to be resistant to the RNAi.
Xu et al. also teaches that a vector can express both the RNAi and the RNAi resistant replacement gene, Xu et al. does not teach the location of the RNAi with respect to the RNAi resistant replacement gene.  Given the skill and knowledge of one of ordinary skill in the art, it would be obvious to place the RNAi and the RNAi resistant replacement gene in any order in the vector, especially when each region is individually linked to the necessary expression sequences, e.g., promoters, enhancers, etc.  Applicant has not provided evidence of superior or unexpected results when the RNAi is placed 5’ with respect to the second region.  Additionally, it would be obvious for one of ordinary skill in the art to place the RNAi sequences within regions that would not interfere with the expression of the RNAi resistant SOD1 gene.  Such regions would include untranslated regions, e.g., introns, of the RNAi resistant SOD1 gene.  Again, applicant has not provided evidence of superior or unexpected results when the RNAi is placed in an untranslated region of the RNAi resistant SOD1 gene.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
SEQ ID NO: 7 is free of the prior art.  Accordingly, claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 

/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648